DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 10, 11-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (US 2010/0204657) in view of DiPerna (US 2012/0030610 A1) and in further view of Lee et al. (US 11,151,223 B1).
With regard to claim 1 and 14, Yodfat discloses a system comprising: a consumable (Fig. 8a and 8b, element 200) including a peristaltic pumping mechanism (250) for dispensing a fluid (through 213); and an infusion device (100) including an actuation arrangement (120) configured to actuate the peristaltic pumping mechanism ([0077]), and a control module (130) coupled to the actuation arrangement, the control module configured to determine a delivery command and determine an amount of actuation of the actuation arrangement ([0017]). 
However, Yodfat does not disclose a readable element and interface for reading the readable element. 
DiPerna teaches a consumable (Fig. 9b, element 112) and an infusion device (114), the consumable including a readable element (encoder or bar code or RFID, [0174]) maintaining data specific to the consumable, the data is pre-determined and maintained on the readable element prior to the coupling of the consumable to a user ([0174]). The infusion device includes an interface (reader [0174]) configured to obtain the calibration data from the readable element, the control module configured to determine a delivery command based at least in part on the calibration data and operate the actuation arrangement in accordance with the delivery command ([0174]), wherein to determine the delivery command, the control module is configured to access the calibration data from the readable element, and determine an amount of actuation of the actuation arrangement based at least in part on the calibration data ([0174], controller using the data read on the encoder to adjust or set dispense parameter or other suitable parameters). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat with the readable element and interface as taught by DiPerna for the purpose of preventing unauthorized access or tampering ([0174]).
However, Yodfat/DiPerna do not explicitly teach the calibration data characterizes a relationship delivery of the fluid and actuation of the peristaltic pumping mechanism. 
Lee teaches a tag, that may be an RFID tag (Col 7, lines 35-45) that not only contains drug identification parameters (as taught in DiPerna) but also calibration data characterizing a relationship between delivery of the fluid and actuation of the peristaltic pumping mechanism that is specific to the consumable (Col 7, lines 22-66, infusion parameters including delivery rate or dose of drug to be delivered), this information is used to create a delivery command and determine an amount of actuation of the actuation arrangement (Col 7, lines 22-66). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat/DiPerna with the calibration data that characterizes a relationship between delivery of the fluid and actuation of the pumping mechanism as taught  by Lee for the purpose of providing instructions for dose delivery specific to the consumable to prevent incorrect delivery/tampering of the device (Col 7, lines 22-66). 
With regard to claim 2, Yodfat discloses the consumable comprises tubing (230) to dispense the fluid in response to actuation of the peristaltic mechanism.
However, Yodfat/DiPerna do not teach the calibration data. 
Lee teach that the calibration data accounts for variations in an inner diameter of the tubing (Col 7, lines 22-66, by giving the infusion parameters, the structures of the pumping mechanism would be accounted for as, the device is designed to determine a specific dose that will be delivered and this would necessarily have to take into account any of the structural limitations of the conumsable). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat/DiPerna with the calibration data that characterizes a relationship between delivery of the fluid and actuation of the pumping mechanism as taught  by Lee for the purpose of providing instructions for dose delivery specific to the consumable to prevent incorrect delivery/tampering of the device (Col 7, lines 22-66). 
With regard to claim 10, Yodfat disclseos the infusion device comprises a housing (see Fig. 8a, where 100 is pointing) including a portion for receiving the consumable (see where large arrow between the two devices is pointing), and the interface is disposed proximate the portion of the housing (see Fig. 8a and 8b). 
With regard to claim 11, Yodfat discloses the claimed invention except for the readable element. 
DiPerna teaches the interface comprises a radio frequency identification (RFID) reader ([0174]); and the readable element is a radio frequency identification (RFID) tag associated with the consumable ([0174]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat with the readable element and interface as taught by DiPerna for the purpose of preventing unauthorized access or tampering ([0174]).
With regard to claim 12, Yodfat discloses the claimed invention except for a barcode. 
DiPerna teaches the interface comprises a barcode scanner ([0174]); and the readable element comprises a barcode on the consumable ([0174]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat with the readable element and interface as taught by DiPerna for the purpose of preventing unauthorized access or tampering ([0174]).
With regard to claim 13, Yodfat discloses wherein the consumable includes a second interface coupled to the interface of the infusion device (see Fig. 8b, when 200 and 100 are attached at a face). 
With regard to claim 20, Yodfat discloses an infusion device comprsing a housing ((see where 100 is pointing) including a portion  for receiving a consumable (200), the consumable including a conduit (230) for fluid exiting a reservoir (220) contained within the consumable; an interface proximate the portion of the housing to interface with the consumable (see Fig 8b); an actuation arrangement (120) contained within the housing and configured to actuate a peristaltic pumping mechanism (250) that is specific to the consumable operable to dispense the fluid via the conduit; a control module coupled to the interface and the actuation arrangement (130), the control module configured to determine a delivery command and operate the actuation arrangement in accordance with the delivery command ([0017], [0077]). 
However, Yodfat does not disclose a readable element and interface for reading the readable element. 
DiPerna teaches a consumable (Fig. 9b, element 112) and an infusion device (114), the consumable including a readable element (encoder or bar code or RFID, [0174]) maintaining data specific to the consumable, the data is pre-determined and maintained on the readable element prior to the coupling of the consumable to a user ([0174]). The infusion device includes an interface (reader [0174]) configured to obtain the calibration data from the readable element, the control module configured to determine a delivery command based at least in part on the calibration data and operate the actuation arrangement in accordance with the delivery command ([0174]), wherein to determine the delivery command, the control module is configured to access the calibration data from the readable element, and determine an amount of actuation of the actuation arrangement based at least in part on the calibration data ([0174], controller using the data read on the encoder to adjust or set dispense parameter or other suitable parameters). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat with the readable element and interface as taught by DiPerna for the purpose of preventing unauthorized access or tampering ([0174]).
However, Yodfat/DiPerna do not explicitly teach the calibration data characterizes a relationship delivery of the fluid and actuation of the peristaltic pumping mechanism. 
Lee teaches a tag, that may be an RFID tag (Col 7, lines 35-45) that not only contains drug identification parameters (as taught in DiPerna) but also calibration data characterizing a relationship between delivery of the fluid and actuation of the peristaltic pumping mechanism that is specific to the consumable (Col 7, lines 22-66, infusion parameters including delivery rate or dose of drug to be delivered), this information is used to create a delivery command and determine an amount of actuation of the actuation arrangement (Col 7, lines 22-66). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat/DiPerna with the calibration data that characterizes a relationship between delivery of the fluid and actuation of the pumping mechanism as taught  by Lee for the purpose of providing instructions for dose delivery specific to the consumable to prevent incorrect delivery/tampering of the device (Col 7, lines 22-66). 
Claim 3-6, 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (US 2010/0204657) in view of DiPerna (US 2012/0030610 A1) and in further view of Lee et al. (US 11,151,223 B1) and Mounce et al. (US 2008/0051711 A1).
With regard to claim 3 and 4, Yodfat discloses the actuation arrangement is configured to rotate a rotor of the peristaltic pumping mechanism (110, although Yodfat teaches the rotor as part of the infusion device, the claims currently do not positively recite the rotor but only recite that the actuation arrangement is configured to rotate a rotor, which Yodfat teaches). 
Yodfat/DiPerna/Lee do not explicitly state determing the amount of rotation of the rotor. 
Mounce teaches wherein the actuation arrangement is configured to rotate a rotor (444) of the peristaltic pumping mechanism ([0169]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat/DiPerna/Lee with the specific rotation of the rotor as taught by Mounce for the purpose controlling the delivery mechanism to deliver the correct dose ([0169]).
With regard to claim 5, Yodfat teaches a rotor (110) while it does not explicitly show a rotary shaft, this would be considered inherent to the rotor as these are standard in the art, the rotary shaft would engage the rotor of the peristaltic pumping mechanism and rotator the rotor in response to actuation of the actuation element. 
With regard to claim 6, Yodfat discloses wherein the peristaltic pumping mechanism comprises tubing (230) to dispense the fluid in response to rotation of the rotor. 
With regard to claim 8 and 15, Yodfat/DiPerna/Lee teach the claimed invention except for the rollers coupled to the rotor. 
Mounce teaches comprising rollers ([0168], rollers or pads) coupled to the rotor and configured to compress portions of the tubing.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat/DiPerna/Lee with the rollers as taught by Mounce as this is well-known in the art for peristaltic pumps and does not alter the overall purpose of the device ([0168]). 
With regard to claim 16, Yodfat discloses wherein the tubing (230) is housed within a cutout portion of a housing of the consumable (the interior of 200 must be hollow or “cutout” in order to accommodate the components within the housing). 
With regard to claim 17, Yodfat discloses the actuation arrangement is configured to rotate a rotor of the peristaltic pumping mechanism (110, although Yodfat teaches the rotor as part of the infusion device, the claims currently do not positively recite the rotor but only recite that the actuation arrangement is configured to rotate a rotor, which Yodfat teaches). 
Yodfat/DiPerna/Lee do not explicitly state determing the amount of rotation of the rotor. 
Mounce teaches wherein the actuation arrangement is configured to rotate a rotor (444) of the peristaltic pumping mechanism ([0169]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat/DiPerna/Lee with the specific rotation of the rotor as taught by Mounce for the purpose controlling the delivery mechanism to deliver the correct dose ([0169]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (US 2010/0204657) in view of DiPerna (US 2012/0030610 A1) and in further view of Lee et al. (US 11,151,223 B1) and Mounce et al. (US 2008/0051711 A1) and Stuva et al. (US 2015/0306299 A1). 
With regard to claim 7, Yodfat/DiPerna/Lee/Mounce discloses the claimed invention except for characterizing an amount of fluid dispensed per revolution of the rotor. 
Stuva teaches a peristaltic pump that can include data on the amount of fluid dispensed per revolution of the rotor ([0072], air could be considered the fluid). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mounce with the amount delivered based on the rotation of the rotor as taught by Stuva for the purpose of understanding the fluid being delivered to the patient ([0072]). 
Claim 9, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (US 2010/0204657) in view of DiPerna (US 2012/0030610 A1) and in further view of Lee et al. (US 11,151,223 B1) and Mounce et al. (US 2008/0051711 A1) and Stuva et al. and Butterfield (US 2012/0179131 A1).
With regard to claim 9, 18-19, Yodfat discloses the consumable comprises tubing (230) to dispense fluid in response to the peristaltic pumping mechanism. 
However, Yodfat/DiPerna/Lee/Mounce does not disclose accounting for variations in an inner diameter of the tubing. 
Butterfield teaches a peristaltic pump including flexible tubing that is compressed by the rotor and further teaches that the outer side diameter and wall thickness can be used to calculate the inner diameter and enabling the device to calibrate the pump with the tubing ([0057]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yodfat/DiPerna/Lee/Mounce with the calibration of the diameter of the tubing as taught by Butterfield for the purpose of enabling the device to work with a variety of different tubings ([0057]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7/28/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/             Primary Examiner, Art Unit 3783